 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     CHRISTIAN DOSCHER,                              CASE NO. C21-5255 BHS
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   KROGER CO., et al.

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 6. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Plaintiff’s claims against Defendants Tumwater Police Department, Carlos

19                 Quiles, and Jon Weiks are DISMISSED without prejudice; and

20   \

21   \

22   \


     ORDER - 1
 1         (3)    Plaintiff’s in forma pauperis application, Dkt. 4, is GRANTED.

 2         Dated this 6th day of July, 2021.

 3

 4

 5
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
